DOWDELL, 4.
The first three assignments of error relate to rulings of the court .on demurrers to the third, fourth, and fifth special pleas. If it be conceded that the matters of defense set up in these pleas was available to the defendants under the plea of the general issue, no injury could result in overruling the demurrer on this particular ground. The matters set up in the pleas constituted a complete defense to the action, and the pleas were not subject to any of the other grounds set forth in the demurrers The law is too well settled in this state to admit of controversy that a judicial officer cannot he held liable for damages in a civil action for his judicial acts, no matter how mistaken or erroneous they may be — Coleman v. Roberts, 113 Ala. 323, 21 South. 449, 36 L. R. A. 84, 59 Am. St. Rep. 111; Heard v. Harris, 68 Ala. 43; Woodruff v. Stewart, 63 Ala. 206; Busteed v. Parsons, 54 Ala. 393, 25 Am. Rep. 688; Mechem on Public Officers, § 619 et seq.; Cooley on Torts, 403 et sey.; 12 Am. & Eng. Ency. of Law (d Ed.) pp. 758, 759.
There was no conflict in the evidence as to the matters of defense set up in the special pleas, and on the undisputed evidence the trial court properly gave the general affirmative charge requested in writing by the defendants. There being no reversible error in the record, the judgment appealed from is affirmed.
Affirmed.
Tyson, C. J., and Andekson and McClellan, JJ., concur.